Lacy, J.,
delivered the opinion of the court.
The appellant filed his bill against the appellees to recover the amount of $621, due him for wood, staves, &c., sold by him to Baker, growing on the said appellant’s land. This was by written agreement. Baker made a contract with Triplett to cut this timber on shares. ' The timber, wood, staves, &c., having been cut, and the same sold, and the proceeds divided between Baker & Triplett; Baker failing to pay Neff for the wood, staves, &c., Neff filed his bill to have recovery of the same, and to charge the wood with a lien reserved in his contract with Baker, and to have the transactions between Baker *404and Triplett settled up by the court, to ascertain and subject Baker’s share to his debt. The bill is demurred to upon the ground that the remedy sought0 is plain and adequate at law, and not cognizable in a court of equity. The circuit court sustained the demurrer, and dismissed the bill with costs. From this decree the appellant, Neff, applied for, and obtained an appeal to this court.
It is said by eminent authority that an accurate classification of the subjects of equitable jurisdiction is a matter of acknowledged difficulty. Lord Bedesdale once said: “ It is not a very easy task to describe the jurisdiction of our courts of equity; those who have attempted it have generally failed.” The familiar grounds of equitable jurisdiction may be stated, however, as follows: Accidents, mistakes, relief against penalties, &c., accounts, fraud, discovery, trusts, specific performance, injunctions, avoiding illegal contracts, contributions, substitution, want of remedy at law, jurisdiction conferred by statute.
It is claimed that an account is sought by the bill between the alleged partners, Baker & Triplett. This is a well-recognized ground for equitable jurisdiction, for the law court regards partners as one person, and will not interfere between them. But if these parties can be regarded as partners, they are not alleged to be insolvent; no debt has been established against them, and no debt is asserted against them as such; the claim is against one only.
It does not appear that a judgment at law would be unavailing. In that court the remedy is plain and adequate, and that court is the propfer forum to assert the claim by action at law. By the terms of the Neff and Baker agreement, the wood was to be sold before Neff was to be paid, which would have been impossible if the sale had been made under restraint of the alleged lien for Neff’s benefit. The wood has been sold, and has passed into the hands of purchasers without notice. *405This lien could be effective only as between Neff and Baker, and Neff’s lien, if any, has been waived by his failure to assert it against the wood in -the hands of Baker, and his remedy is against Baker for the proceeds. This claim for $621 against Baker is one which can readily and ought to be asserted in a court of law. The jurisdiction of the law court in the premises and the remedy are adequate, and it does not come'within any recognized subject of equity jurisdiction. Judge Moncure says, in Goolsby v. St. John, 25 Gratt., that “there is no better settled proposition than that, as a general rule, when a party has an adequate remedy at law, he has none in equity.” And we may observe that there are many subjects common to both courts, and although the law courts should assert and exercise jurisdiction in any subject cognizable in equity, the jurisdiction of equity would remain; for the jurisdiction of that court is not affected by the action of the other court. But this action does not come under any known rule of equity jurisdiction, and it cannot be heard in this court upon the ground that the remedy at law is inadequate. The remedy at law is plain and adequate, and the jurisdiction is wanting in the court of equity.
The demurrer, for this reason, was properly sustained, and the bill dismissed, and the decree complained of must be affirmed.
Decree affirmed.